Citation Nr: 0100632	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  94-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 RO decision which 
denied the veteran's application to reopen a claim of service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure. In July 1997 and May 1999, the Board 
remanded the veteran's claim to the RO for further 
development.  In December 1999, the Board again remanded the 
claim and noted that the Agent Orange Act of 1999 and the 
promulgation of regulations pursuant to the Act constituted a 
substantive change in the law which created a new cause of 
action for the veteran.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).  As such, the Board directed the RO to review the 
veteran's claim on a de novo basis. 


REMAND

Subsequent to the RO's June 1993 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claim must be developed in accordance 
with these new and binding requirements.

Statements of the veteran indicate that he was exposed to 
Agent Orange while on active duty.  His service records 
confirm that he served in Vietnam.  VA records, dated in the 
1990s, show that the veteran was treated for skin problems 
and was diagnosed as having acne, among other things.  As the 
etiology of the veteran's current skin condition is unclear, 
fulfillment of the statutory duty to assist dictates that he 
be afforded a thorough and contemporaneous medical 
examination, one which takes into account the veteran's claim 
folder, and the records of prior treatment so that the 
evaluation of the claimed disability will be a fully informed 
one.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Efforts should also be made 
to obtain any outstanding and relevant medical records.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The veteran must be scheduled for a 
VA dermatological examination.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The examiner must 
review the claims folder to include any 
possibly existing outstanding records and 
a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran have chloracne?

b.  What is the date of onset of any 
chloracne?

c.  The examiner should also indicate 
whether it is at least as likely as not 
that chloracne is etiologically related 
to service, including Agent Orange 
exposure.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



